office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 gdanderson preno-143910-04 uilc date date to carol e schultze associate area_counsel lmsb attn wilton baker from office of associate chief_counsel it a thomas a luxner chief cc ita subject scope of revproc_2002_18 c b this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------------------------------- issue whether the rejection of amended returns attempting to implement a retroactive change in method_of_accounting without the consent of the commissioner under sec_446 of the internal_revenue_code brings the issue within the scope of revproc_2002_18 conclusion the rejection of amended returns attempting to implement a retroactive change in method_of_accounting without consent under sec_446 does not bring the issue within the scope of revproc_2002_18 facts taxpayer creates securities by securitizing packages of ------------------------------------------ ------------- in the process of creating these securities taxpayer states that it purchases preno-143910-04 interest-only strips -----------------strips from the loan originators in order to conform --- ----------------------------------------------------------to the requirements of the market for its securities taxpayer’s federal_income_tax returns for the years --------------------------are in appeals in its returns filed for those taxable years taxpayer did not utilize a prepayment assumption in its calculation of original_issue_discount oid for its -------------------------- -----------------------------------------------------------------------------------------------------strips in ------ taxpayer filed with appeals amended returns for the taxable years ---------------- ------------------ among other changes these amended returns utilize a prepayment assumption to calculate oid for its -----------------strips taxpayer did not file a form_3115 to request permission under sec_446 to change its method_of_accounting for ------- -------- strips for the taxable years reflected in the amended returns in its original returns filed for taxable years ------- and ------- taxpayer utilized the prepayment assumption to calculate oid for its -----------------strips the taxpayer did not file a form_3115 to change its method_of_accounting for -----------------strips for ------- and did not take into account an adjustment under sec_481 jurisdiction over the claim was returned to examination for further development examination determined that the change in prepayment assumption for the ---------------- strips constituted a change in method_of_accounting under sec_446 and could not be made on a retroactive basis in taxable years ------------------------- law and analysis sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 provides that except as otherwise expressly provided a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_1_446-1 of the income_tax regulations provides that such consent must be secured whether or not the method to be changed is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1_446-1 provides that except as otherwise provided in sec_1_446-1 a taxpayer seeking the consent of the commissioner to change its preno-143910-04 method_of_accounting must file an application on form_3115 during the taxable_year in which the taxpayer desires to change its method_of_accounting sec_1_446-1 provides that the commissioner may prescribe administrative procedures under which taxpayers will be permitted to change their method_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner’s consent to effect the change and to prevent amounts from being duplicated or omitted sec_446 and sec_1_446-1 preclude a taxpayer from making a retroactive change in method_of_accounting by amending prior tax returns without the consent of the commissioner although the commissioner is authorized to consent to a retroactive accounting_method change a taxpayer does not have a right to a retroactive change regardless of whether the change is from a permissible or impermissible method revrul_90_38 1990_1_cb_57 revproc_2002_18 sec_2 revproc_2002_18 provides the procedures under sec_446 and sec_1_446-1 for the service to resolve accounting_method issues by the imposition of an accounting_method change or other resolution specifically sec_4 of revproc_2002_18 provides in relevant part that except as otherwise provided in published guidance the revenue_procedure applies to any accounting_method change imposed by the service the question presented is whether the rejection of amended returns attempting to implement a retroactive accounting_method change lacking consent under sec_446 falls within the scope of revproc_2002_18 examination concluded that the change in prepayment assumptions used to determine oid for the -----------------strips constituted a change in method_of_accounting under sec_446 examination further concluded that this accounting_method change would be improper because it would be made retroactively and without the consent required under sec_446 accordingly examination rejected the amended returns to the extent they reflected the change in prepayment assumption for the -----------------strips the actions of examination do not fall within the scope of revproc_2002_18 as defined in sec_4 thereof the rejection of the improper accounting_method change proffered by taxpayer is not an accounting_method change imposed by the service because examination imposed no accounting_method change on taxpayer in the years for which the taxpayer filed the claims ie amended returns accordingly we conclude that the rejection of amended returns attempting to implement a retroactive change in method_of_accounting without consent under sec_446 does not bring the issue within the scope of revproc_2002_18 case development hazards and other considerations preno-143910-04 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
